DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 7 January 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of NPL reference No. 2 was respectfully not submitted; and an NPL reference was submitted that was not listed on the information disclosure statement.  Correction and re-submission are respectfully required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan, O., Eckstein, V., Rameau, F., & Bazin, J. C. (2018, December). DeepCalib: a deep learning approach for automatic intrinsic calibration of wide field-of-view cameras. In Proceedings of the 15th ACM SIGGRAPH European Conference on Visual Media Production (pp. 1-10) (“Bogdan”) (cited but not submitted in IDS; copy submitted with this action) in view of Li, C., Zia, M. Z., Tran, Q. H., Yu, X., Hager, G. D., & Chandraker, M. (2018). Deep supervision with intermediate concepts. IEEE transactions on pattern analysis and machine intelligence, 41(8), 1828-1843 (“Li) (cited and submitted in IDS). 

	Regarding claim 1: 
	Bogdan teaches: a method for camera self-calibration (Abstract and Introduction), comprising: 
	receiving at least one real uncalibrated image (Fig. 2 and Sections 3.1 and 3/2, input panorama image); 
	estimating, using a camera self-calibration network, a plurality of predicted camera parameters corresponding to the at least one real uncalibrated image (Fig. 2 and Fig. 3, camera parameters such as focal length and distortion values) … and 
	determining at least one calibrated image using the at least one real uncalibrated image and at least one of the plurality of predicted camera parameters (e.g. Sections 3-4).
	Re: implementing deep supervision based on a dependence order between the plurality of predicted camera parameters to place supervision signals across multiple layers according to the dependence order, consider the following. 
	Bogdan teaches a deep learning, CNN (convolutional neural network) approach to camera self-calibration (Abstract and Introduction), as well as a plurality of predicted camera parameters (Section 3 and Figs. 2-3).  Re: deep supervision based on a dependence order…to place supervision signals across multiple layers according to the dependence order, consider Li. Li teaches that the above configuration of a deep  supervision and dependency of layers with supervision signals is known (see e.g. Fig. 1, Introduction and Section 3).  
	Modifying Bogdan, in view of Li, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). That is, to modify the CNN architecture of Bogdan, to have included a CNN with deep supervision, per Li (see Section 3).    Additional motivation would be to, per Li, inspire a CNN architecture where hidden layers are supervised with an intuitive sequence of intermediate concepts, in order to 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2: 
	Bogdan further teaches: the method as recited in claim 1, further comprising: receiving, during a training phase, at least one training calibrated image and at least one training camera parameter corresponding to the at least one training calibrated image; and 
	generating, using the at least one training calibrated image and the at least one training camera parameter, at least one synthesized camera parameter and at least one synthesized uncalibrated image corresponding to the at least one synthesized camera parameter (see Section 4, to train networks, at least one training calibrated image corresponds to ground truth images, and training parameters can be generating step is performed during training prediction and evaluation. See Section 4). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Bogdan, to have obtained the above. The motivation would be to train networks and test for error or accuracy.  


	Regarding claim 3:
	Bogdan further teaches: the method as recited in claim 2, further comprising: training the camera self-calibration network using the at least one synthesized uncalibrated image as input data and the at least one synthesized camera parameter as a supervision signal (see Sections 4.1-4.6, synthesized uncalibrated image as part of the generated dataset; camera parameters can be distortion, focal length).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Bogdan, to have obtained the above. The motivation would be to train networks and test for error or accuracy.  


	Regarding claim 4:
Bogdan further teaches: the method as recited in claim 1, wherein estimating the at least one predicted camera parameter further comprises: performing at least one of principal point estimation, focal length estimation, and radial distortion estimation (Bogdan, Sections 3-4 and Figs. 2-3). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Bogdan, to have obtained the above. The motivation would be to train networks using parameters relevant to the goal of training. 


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method as recited in claim 1, wherein implementing deep supervision further comprises: implementing deep supervision based on principal point estimation as an intermediate task for radial distortion estimation and focal length estimation, 
	wherein learned features for estimating principal point are used for estimating radial distortion, and image appearance is determined based on a composite effect of radial distortion and focal length, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Li teaches deep supervision learning, as mapped above in claim 1 (Bogdan also teaches supervised learning, i.e. CNN).  Re: principal point estimation as a task for 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Bogdan further teaches: the method as recited in claim 1, further comprising: estimating at least one camera pose and scene structure using structure from motion (SFM) based on the at least one calibrated image (see e.g. Sections 4.4, to 4.6 and Fig. 8). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Bogdan, to have obtained the above. The motivation would be to take advantage of known image processing algorithms (i.e. SFM) to reconstruct scenes and obtain camera poses (this is SFM).  


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method as recited in claim 1, further comprising: implementing the camera self-calibration network using a residual network as a base and adding at least one convolutional layer, and at least one batch normalization layer, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Li teaches that a configuration having a residual network at a base with at least on convolutional and batch normalization layer is known (see Section 3.2). Modifying the applied references, in view of Li, to have obtained the above configuration, would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Bogdan teaches: the method as recited in claim 1, wherein determining the at least one calibrated image using the at least one real uncalibrated image and the at least one predicted camera parameter further comprises: processing the at least one real uncalibrated image and the at least one predicted camera parameter via a rectification process to determine the at least one calibrated image (see Section 3.2 and Fig. 2.  The teachings of Bogdan re: processing for an input panorama (real uncalibrated image) and focal length and distortion (at least one predicated camera parameter) to generated calibrated images (synthetic image generation with ground truth intrinsic parameters) corresponds to “rectification”.  Currently “rectification” is claimed broadly with minimal or absent a direct or explicit technical description in the specification (see specification, para. 44).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Bogdan, to have obtained the above. The motivation would be to take advantage of known image processing algorithms to modify or generate images from input sources. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdan in view of Li, and further in view of  “What is Visual SLAM Technology and What is It Used for?”, 15 May 2018 (https://www.automate.org/blogs/what-is-visual-slam-technology-and-what-is-it-used-for) (p, 1-4) (“SLAM”). 

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method as recited in claim 1, further comprising: determining a calibrated video based on the at least one calibrated image; and 
	estimating a camera trajectory and scene structure observed in the calibrated video based on simultaneous localization and mapping (SLAM), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  	
	SLAM teaches that visual SLAM technology can be applied to successive frames (i.e. a video) and can be used to estimate camera trajectory and scene structure (see page 2, estimating camera pose through successive frames corresponds to camera trajectory, in combination with p. 1-4, estimate scene structure per visual mapping). Modifying the applied references, in view of SLAM, such to apply this technology to the calibration per the references to claim 1, would have been obvious and predictable to one of ordinary skill in the art.  Motivation would also be to overcome shortcomings of other vision and navigation systems (SLAM, page 1). 
.
   


	 



Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan in view of Li, and further in view of Van Droogenbroeck (WO 2019/238976). 

	Regarding claim 10: see also claim 1. 
	Van Droogenbroeck teaches: a computer system for camera self-calibration, comprising: a processor device operatively coupled to a memory device (p. 39), the processor device being configured to
	The functions of the processor correspond to the method of claim 1. Thus, the same rationale for rejection applies.  Modifying the method of claim 1 to be performed via a system, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software architecture to perform tasks. 


	Regarding claim 11: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 
	
	Regarding claim 12: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 13: see claim 4. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 14: see claim 5. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 16: see claim 7. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 17: see claim 8. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 18: see claim 9. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 19:  see also claim 1. 
	Van Droogenbroeck teaches: a computer program product for camera self-calibration, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method (p. 39) comprising:
	The above method corresponds to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed via a computer program product, as mapped above, would have been obvious to one of 


	Regarding claim 20: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdan in view of Li, and further in view of Van Droogenbroeck and SLAM.  

	Regarding claim 15: see claim 6. 
	These claims are similar; the same rationale for rejection applies. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The added references on the PTO-892 are relevant to machine learning and/or camera calibration.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613